Citation Nr: 0936979	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities, claimed as bilateral knee pain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied service connection for bilateral knee 
pain. 


FINDING OF FACT

Bilateral knee disabilities were not first shown during 
service or within the first post-service year, and the 
competent, credible evidence of record does not show that any 
current bilateral knee disabilities are otherwise related to 
any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
disabilities, claimed as bilateral knee pain, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was not examined by VA in 
conjunction with this claim of service connection for claimed 
bilateral knee disabilities; however, no such examination is 
necessary in this case because there is no indication from a 
competent and credible source that the current disabilities 
are associated with the Veteran's service.  That is, there is 
no persuasive evidence of record of in-service incurrence of 
the claimed disability.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  However, the record does not 
reflect that the Veteran's bilateral degenerative arthritis 
developed to degree of 10 percent within one year from the 
date of termination, June 1967.  38 C.F.R §3.309(a)   

The Veteran contends that his bilateral knee disabilities are 
a result of herbicide exposure in service.  The RO has 
confirmed that the Veteran had the requisite service in 
Vietnam and he is presumed to have been exposed to 
herbicides, however none of the Veteran's bilateral knee 
disabilities, osteoarthritis/degenerative joint disease, are 
included in the list of presumed service connection 
conditions pursuant to 38 C.F.R. §3.309(e) for diseases 
associated with exposure to certain herbicide agents.  Only 
conditions included at 38 C.F.R. § 3.309(e) will be 
presumptively service connected if there was exposure to 
herbicides, i.e. Agent Orange, and the disease manifests to a 
degree of 10 percent or more at any time.  As neither 
osteoarthritis nor degenerative joint disease is listed, 
there is no presumed service connection for these diseases 
under 3.309(e).  Notwithstanding, the Veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

The service treatment reports do not contain any reference to 
a knee condition or any incident during service.  The June 
1967 exit examination was normal for lower extremities. 

VA and private medical treatment notes were received.  A 
September 2001 orthopedic examination reported that the 
Veteran complained of problems with the knees, consisting of 
pain and swelling with activities, and that x-rays 
demonstrated degenerative arthritis in both knees.  In 
January 2002 the Veteran complained of occasional arthritic 
pain in the knees with a history of degenerative joint 
disease of the knees, and a right knee replacement a couple 
of years prior.  In August 2002 the Veteran was noted to have 
stable degenerative joint disease of the knees.  In June 2003 
the Veteran's degenerative joint disease had improved but he 
had occasional arthritic pain.  In December 2004 the 
physician diagnosed bilateral degenerative arthritis based on 
x-rays and reported that the pain on palpation at the medial 
side of the joint was from an old injury.  A December 2004 
MRI of the right knee found arthritis and probable pigmented 
villonodular synovitis.  In December 2004 an orthopedist 
reported that the MRI demonstrated a tear of both the medial 
and lateral menisci, and noted that the Veteran has going to 
have a total knee joint replacement.  In November 2007 the 
Veteran reported a history of arthritis in his knees and was 
diagnosed with osteoarthritis. 

The Veteran reported that he was hospitalized for three weeks 
in February 2008 with a staphylococcus aureus (MRSA) 
infection in his knees and has had trouble walking ever 
since.  Treatment notes reveal that the Veteran complained of 
a swollen right knee and right knee pain and was admitted to 
the hospital for septic knee arthritis.  It was discovered 
that both the right and left knees had septic knee arthritis 
and both were drained.  At the time the Veteran reported a 
long history of difficulty with degenerative changes in the 
right knee, and that he had had knee symptoms for ten years.  
The February 2008 radiology report diagnosed osteopenia, 
moderate knee joint effusion, and moderate tricompartmental 
osteoarthritis of the right knee.  A February 2008 MRI of the 
right knee found moderate sized knee joint effusion but it 
was not possible to determine if it was infected. 

An April 2008 MRI of the right knee found severe chronic 
osteoarthritis of the knee involving the medial and lateral 
compartments, and a very small knee joint effusion.  In June 
2008 the Veteran complained of bilateral knee pain and a 
radiology report diagnosed degenerative joint disease of the 
right and left knees.  

In an August 2008 knee assessment for Social Security 
Benefits reported the Veteran's history of MRSA-related 
episode of septic arthritis in the right and left knees which 
should resume normal functioning 12 months after the onset in 
February 2009.  A September 2008 medical consult for 
disability determination found that the Veteran was expected 
to recover from the MRSA septic arthritis but he had 
degenerative joint disease which would limit his work 
activity.   

Lay statements were also received.  In a March 2007 letter 
G.B. reported that both he and the Veteran were exposed to 
Agent Orange while in Vietnam together. 
In a December 2007 letter G.B. reported that two incidents 
concerning the Veteran's knees occurred in service.  In the 
first incident, while he and the Veteran were building or 
repairing an airstrip in Vietnam the Veteran was driving a 
bulldozer, which hit something and came to a sudden stop, 
throwing the Veteran onto the hood of the bulldozer.  In the 
other incident the Veteran was getting off the bulldozer and 
slipped on the mud hurting his knee.  During the second 
incident they were working with Koreans and there was nowhere 
to seek medical treatment at the time. 

The Veteran is currently diagnosed with 
osteoarthritis/degenerative joint disease of both knees.  
Osteoarthritis was first shown in 2001, approximately 34 
years after service.  As explained below, the competent and 
credible evidence does not show the onset of these knee 
disabilities in service or manifestations of either within 
one year of service discharge.

The Veteran may genuinely believe that he has bilateral knee 
disabilities that began in service.  His factual recitation 
as to his current symptomatology is accepted as competent.  
The Veteran is competent to state that he currently has 
bilateral knee pain and he is competent to state that he had 
knee pain in service. However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current osteoarthritis/degenerative joint disease and 
whether it was in fact, incurred in service, many years 
prior.  As such, his views regarding causation are of little 
probative value and are outweighed by the lack of objective 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The recent lay statements from the Veteran's 
associates have also been considered in conjunction with the 
Veteran's statements on appeal and other evidence of record.  
The Board does not dispute that some type of injury may have 
been observed or experienced during service.  See Washington 
v. Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).   Significantly, the service treatment 
records are negative for relevant complaints or findings, 
thereby indicating the absence of any residual disability.  
The service treatment records, which are reflective of no 
residual disability and which are contemporaneous to any 
injury, are of higher probative value compared to the 
recollections of a remote event many years before.      

Further, a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of bilateral knee 
disabilities during service or for 34 years after service, in 
this case is supported by affirmative evidence which tends to 
show that no such disorder was incurred during that time.  
Such affirmative evidence consists of the separation 
examination report which was negative for bilateral knee 
disabilities and that fact that the Veteran himself reported 
to a physician in February 2008 that he had had knee pain for 
the last 10 years, and not that it began in service 30 years 
prior.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity as well.  38 C.F.R. 
§ 3.303(b);  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim. Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent).   Again, this lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology.  It also weighs heavily 
against the claim and outweighs the more recent post-service 
lay statements.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   Additionally, the Board notes that the medical 
reports do not provide any reference to service in any way.  
This also weighs against the claim.  

The fact that a December 2004 physician reported that the 
Veteran's current knee pain was from an "old" injury does 
not place the onset of the knee disability 34 years 
previously.   That description is far too vague and remote 
from service so as to demonstrate a link to service; indeed, 
no such link to service was annotated by this physician.  As 
such, there is no probative value attached to this evidence.   

In sum, there is no competent and credible evidence of 
chronic in-service bilateral knee disabilities or that the 
Veteran's current bilateral knee disabilities are related to 
any injury, disease or event in service, including Agent 
Orange exposure.  Accordingly, service connection for 
bilateral knee disabilities is not warranted.

The preponderance of the evidence is against the claim of 
service connection for a bilateral knee disabilities; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral knee 
disabilities, claimed as bilateral knee pain, is denied. 




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


